IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                       AT NASHVILLE                   FILED
                                                                       January 28, 1998
DARRELL RAY BEENE,                              )
                                                )   C.C.A. NO. 01C01-9707-CR-00313
                                                                     Cecil W. Crowson
       Appellant,                               )   (No. 93-D-1462 Below)
                                                                   Appellate Court Clerk
                                                )
VS.                                             )   DAVIDSON COUNTY
                                                )   The Hon. J. Randall Wyatt, Jr.
STATE OF TENNESSEE,                             )
                                                )   (Dismissal of Post-Conviction Petition)
       Appellee.                                )    AFFIRMED PURSUANT TO RULE 20


                                          ORDER



              This matter is before the Court upon the petitioner’s motion requesting that

counsel be appointed to represent him in the above-styled appeal. The petitioner is

appealing from the dismissal of his post-conviction petition. In his petition for post-

conviction relief, the petitioner challenged the legal sufficiency of his 1993 indictment and

claimed that he received ineffective assistance of counsel.             Having reviewed the

petitioner’s motion and the record, we find that the petitioner’s motion is not well taken.

Accordingly, we affirm the judgment of the trial court pursuant to Rule 20, Tennessee Court

of Criminal Appeals Rules.



               Initially, the petitioner’s claim that his 1993 indictment failed to specifically

allege the mens rea element of the offenses is without merit. This issue has been settled

by our Supreme Court’s recent opinion in State v. Roger Dale Hill, Sr., No. 01S01-9701-

CC-00005 (Tenn. Nov. 3, 1997). Moreover, the trial court correctly determined that the

petitioner’s post-conviction petition was barred by the statute of limitation. Under the Post-

Conviction Act, no court shall have jurisdiction to consider a petition filed after the one-year

statute of limitation unless one of three enumerated exceptions applied. See T.C.A. §

40-30-202(b). In the present case, the trial court correctly determined that the appellant’s

petition for post-conviction was time-barred.




              IT IS, THEREFORE, ORDERED that the petitioner’s motion requesting
appointment of counsel is hereby denied. It is further ordered that the ruling of the trial

court is affirmed pursuant to Rule 20, Tennessee Court of Criminal Appeal Rules. The

appellant being indigent, costs are taxed to the state.



              ENTER, this the ____ day of January, 1998.



                                   ________________________________
                                   JERRY L. SMITH, JUDGE


CONCUR:


________________________________
DAVID H. WELLES, JUDGE


________________________________
THOMAS T. WOODALL, JUDGE




                                           -2-